Name: Commission Regulation (EEC) No 389/91 of 18 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 2. 91 Official Journal of the European Communities No L 45/17 COMMISSION REGULATION (EEC) No 389/91 of 18 February 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 374/91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 354/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 19 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 44, 18 . 2. 1991 , p. 48. O OJ No L 167, 25. 7. 1972, p. 9. O OJ No L 367, 29. 12. 1990, p, 80 . (8) OJ No L 43, 16 . 2. 1991 , p. 26. O OJ No L 266, 28. 9 . 1983, p. 1 .(*) OJ No L 201 , 31 . 7. 1990, p. 11 . No L 45/18 Official Journal of the European Communities 19 . 2. 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) i Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  in Spain (Pta)  in Portugal (Esc) 0,000 28,561 21,591 50,83 57,27 1 048,38 170,47 193,88 18,974 16,557 38 031 4 466,80 0,00 5 969,65 0,000 28,587 21,617 50,89 57,34 1 049,64 170,68 194,12 18,997 16,572 38 077 4 445,01 0,00 5 975,25 0,000 28,518 21,548 50,73 57,16 1 046,29 170,14 193,56 18,936 16,512 37 956 4 383,74 0,00 5 956,49 0,000 28,409 21,439 50,47 56,87 1 041,00 169,27 192,52 18,840 16,404 37 764 4 311,49 0,00 5 924,41 0,000 28,405 21,435 50,46 56,86 1 040,80 169,24 192,48 18,837 16,401 37 757 4 310,46 0,00 5 923,57  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 1,901 31,061 24,091 56,71 63,90 1 169,77 190,21 216.33 21,171 18,506 42 435 5 024,07 376.34 6 491,34 1,927 31,087 24,117 56,78 63,97 1 171,03 190,42 216,57 21,193 18,521 42 481 5 002,27 381,52 6 496,94 1,858 31,018 24,048 56,61 63,79 1 167,68 189,87 215,95 21,133 18,461 42 359 4 941,00 370,14 6 478,18 1,749 30,909 23,939 56.36 63,50 1 162,39 189,01 214,97 21.037 18,353 42 167 4 868,75 347,99 6 446,10 1,745 30,905 23,935 56,35 63,49 1 162,20 188,98 214,93 21,034 18,350 42 160 4 867,72 347,40 6 445,26  19 . 2. 91 Official Journal of the European Communities No L 45/ 19 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period \ 2 3 4 5 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 31,364 40,263 28,023 65,97 74,33 1 360,69 221,26 251,64 24,626 21,554 49 361 5 879,70 8 411,63 4 868,39 4 921,33 31,358 40,264 28,024 65,97 74,34 1 360,74 221,27 251,65 24,627 21,549 49 363 5 848,95 8 412,08 4 869,24 4 923,09 31,503 40,412 28,172 66,32 74,73 1 367,93 222,44 252,98 24,757 21,661 49 624 5 839,27 8 438,46 4 889,96 4 944,37 31,634 40,547 28,307 66,64 75,09 1 374,48 223,50 254,19 24,876 21,748 49 861 5 826,59 8 457,39 4 904,67 4 959,79 31,333 40,251 28,011 65,94 74,30 1 360,1 1 , 221,16 251,54 24,615 21,510 49 340 5 750,20 8 395,53 4 860,07 4 916,01 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period l 2 3 4 5 6 7 DM 2,046230 2,043570 2,040940 2,038500 2,038500  Fl 2,305860 2,303550 2,300200 2,297570 2,297570  Bfrs/Lfrs 42,122800 42,094800 42,063000 42,038500 42,038500  FF 6,969320 6,964450 6,959890 6,957640 6,957640  Dkr 7,876850 7,874040 7,870880 7,868740 7,868740  £Irl 0,769844 0,769455 0,769420 0,769272 0,769272  £ 0,706180 0,707864 0,709478 0,710706 0,710706  Lit 1 539,02 1 541,22 1 543,85 1 545,72 1 545,72  Dr 218,79300 221,56400 224,34800 227,05000 227,05000 '  Esc 180,62800 181,17100 181,86400 182,52800 182,52800 .  Pta 128,58900 128,95700 129,36900 129,75300 129,75300 